Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15,18-21,24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 15,21 the prior art fails to disclose the second index information identifies whether specific resource pool is used for a long range, a medium range, or a short range, wherein the UE receives higher range allow information indicating whether the UE is capable of using a higher discovery range class, additionally,
wherein, when the higher range allow information indicates that the UE is capable of
using the higher discovery range class and when the second index information indicates a specific range among the long range, the medium range and a short range, and the specific resource pool is used for at least one range which is the same or higher than the specific range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. ( US Pat.10327229; Data Reception Method, Data Transmission Method and Data Reception device for D2D Communication);
Huang et al. (US Pat.10154510; Cellular Communication and D2D Communication Coexistence  Method, System and Device, and Storage Medium;
Novlan et al. ( US Pat.9974066; Method and Apparatus for Device to Device Communications System).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413